Order entered January 13, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00878-CR

                             MARIO LOPEZ JUCUP, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-55339-R

                                          ORDER
         The Court REINSTATES the appeal.

         On November 6, 2013, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records had not been filed. We have received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the November 6, 2013 order

requiring findings.

         We ORDER the Dallas County District Clerk to file the clerk’s record in this appeal

within FIFTEEN DAYS of the date of this order.

         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Stoltz, Presiding Judge, 265th Judicial District Court; Gary Fitzsimmons, Dallas

County District Clerk; the Dallas County District Clerk’s Office, Criminal Records Division; and

to counsel for all parties.

                                                   /s/     LANA MYERS
                                                           JUSTICE